Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are currently pending and have been examined.
Claims 1-18 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 29 October 2020.
Objections and Formal Matters
DRAWINGS & SPECIFICATION: 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "204" and "206" have both been used to designate the pollutant engine (see the Specification on p. 10 and p. 13 referencing the pollutant engine as 204 then 206). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-18 are drawn to a method, device, or system, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for generating and providing skincare product recommendations to a subject in part performing the steps of determining an exposure amount of a pollutant impacting a subject's skin; determining a damage assessment of the subject's skin based on the type of pollutant and amount of pollutant exposure; and providing at least one skincare product recommendation to the subject, wherein the recommendation is directed to repair or prevent damage to the skin provided in the damage assessment. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people).
Independent claim 7 recites a device in part performing the steps of determine an exposure amount of a pollutant impacting a subject's skin; determine a damage assessment of the subject's skin based on the type of pollutant and amount of pollutant exposure; and provide at least one skincare product recommendation to the subject, wherein the recommendation is directed to repair or prevent damage to the skin provided in the damage assessment. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people).
Independent claim 13 recites a system in part performing the steps of determine an exposure amount of a pollutant impacting a subject's skin; determine a damage assessment of the subject's skin based on the type of pollutant and amount of pollutant exposure; and provide at least one skincare product recommendation to the subject, wherein the recommendation is directed to repair or prevent damage to the skin provided in the damage assessment. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 7, and 13 recite a computing device (with a pollutant engine and recommendation engine). The specification defines the computing device (with a pollutant engine and recommendation engine) as a typical computing device known in the art (Specification on p. 16 ¶ 2). The use of a computing device (with a pollutant engine and recommendation engine) only recites the computing device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 7, and 13 recite a computing device (with a pollutant engine and recommendation engine).
Each of these elements is only recited as a tool for performing steps of the abstract idea – i.e. the computer and data processing devices to apply the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2-6, 8-12, and 14-18 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1, 7, and 13, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 

Claims 1-18 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being precluded by Brandic et al. (US Patent Pub No 2010/0185064)[hereinafter Brandic]. 
Claim 1 is rejected because the Brandic prior art teaches on all elements of the claim:
a computer-implemented method of generating and providing skincare product recommendations to a subject, the method comprising is taught in the Detailed Description in ¶ 0262-265, ¶ 0216, and ¶ 0226 (teaching on a computer implemented skincare regimen recommendation for a user coupled to a product database based on a skin condition analysis);
determining, by a computing device, an exposure amount of a pollutant impacting a subject's skin is taught in the Detailed Description in ¶ 0347, ¶ 0387, and¶ 0390 (teaching on determining the user's exposure to a pollen count (treated as synonymous to a type and amount of a pollutant under the broadest reasonable definition of pollutant as particulate matter in the atmosphere));
determining, by the computing device, a damage assessment of the subject's skin based on the type of pollutant and amount of pollutant exposure; and is taught in the Detailed Description in ¶ 0346-348 (teaching on determining the user's skin state (treated as synonymous to a damage assessment) utilizing the user's exposure to a pollen count);               -AND-
providing, by the computing device, at least one skincare product recommendation to the subject, wherein the recommendation is directed to repair or prevent damage to the skin provided in the damage assessment is taught in the Detailed Description in ¶ 0262, ¶ 0417, ¶ 0419, and in the Summary in ¶ 0030 (teaching on providing the user with a skincare regimen recommendation including specific products based on the user's skin state wherein the regimen is intended to repair/improve the user's skin state).
As per claim 2, Brandic discloses all of the limitations of claim 1. Brandic also discloses the following:
the computer-implemented method of Claim 1, wherein the skin damage assessment is based on a subject's profile is taught in the Detailed Description in ¶ 0262, ¶ 0417, ¶ 0419, and in the Summary in ¶ 0029 (teaching on determining the user's skin state (treated as synonymous to a damage assessment) utilizing the user's profile).
As per claim 3, Brandic discloses all of the limitations of claim 2. Brandic also discloses the following:
the computer-implemented method of Claim 2, wherein the subject's profile includes one or more of skin type, skin composition, or melanin type and content in skin is taught in the Detailed Description in ¶ 0368-374 (teaching on classifying the user's skin type based on the Fitzpatrick Classification Scale to classify a person's complexion (treated as synonymous to skin type) and tolerance to sunlight (treated as synonymous to melanin type)).
As per claim 4, Brandic discloses all of the limitations of claim 1. Brandic also discloses the following:
the computer-implemented method of Claim 1, wherein the pollutant includes particulate matter or volatile organic gases is taught in the Detailed Description in ¶ 0347, ¶ 0387, and¶ 0390 (teaching on determining the user's exposure to a pollen count (treated as synonymous particulate matter in the atmosphere)).
As per claim 5, Brandic discloses all of the limitations of claim 1. Brandic also discloses the following:
the computer-implemented method of Claim 1, further comprising continuously integrating a total amount of exposure for each pollutant impacting the subject's skin, and is taught in the Detailed Description in ¶ 0347, ¶ 0387, and ¶ 0390 (teaching on monitoring skin exposure to a particular pollen count on a continual basis); -AND-
updating the skin damage assessment based on increasing amounts of exposure to the pollutants is taught in the Detailed Description in ¶ 0347, ¶ 0387, ¶ 0390, and ¶ 0393 (teaching on updating the skin state based on the skin cycle monitor that is continually updated).
As per claim 6, Brandic discloses all of the limitations of claim 1. Brandic also discloses the following:
the computer-implemented method of Claim 1, further comprising determining a pollutant exposure limit based on light interacting with the pollutant or determining the pollutant exposure limit based on light exposure of the subject or determining the pollutant exposure limit based on a sum total of exposure amounts of more than one pollutants is taught in the Detailed Description in ¶ 0440 and ¶ 0347 (teaching on determining a pollutant exposure limit (here the pollutant is solar UV ray exposure; solar UV rays are considered synonymous to a pollutant as evidenced by Drakai et al, Air pollution and the skin, 2 Front. Environ. Science 1-6 (May 15, 2014) in the § Introduction on p. 1) based on a sum of total exposure based on light exposure of the user).
Claim 7 is rejected because the Brandic prior art teaches on all elements of the claim:
a computing device configured to is taught in the Detailed Description in ¶ 0262-265, ¶ 0216, and ¶ 0226 (teaching on a computer implemented skincare regimen recommendation for a user coupled to a product database based on a skin condition analysis);
determine an exposure amount of a pollutant impacting a subject's skin is taught in the Detailed Description in ¶ 0347, ¶ 0387, and¶ 0390 (teaching on determining the user's exposure to a pollen count (treated as synonymous to a type and amount of a pollutant under the broadest reasonable definition of pollutant as particulate matter in the atmosphere));
determine a damage assessment of the subject's skin based on the type of pollutant and amount of pollutant exposure; and is taught in the Detailed Description in ¶ 0346-348 (teaching on determining the user's skin state (treated as synonymous to a damage assessment) utilizing the user's exposure to a pollen count); -AND-
provide at least one skincare product recommendation to the subject, wherein the recommendation is directed to repair or prevent damage to the skin provided in the damage assessment is taught in the Detailed Description in ¶ 0262, ¶ 0417, ¶ 0419, and in the Summary in ¶ 0030 (teaching on providing the user with a skincare regimen recommendation including specific products based on the user's skin state wherein the regimen is intended to repair/improve the user's skin state).
As per claim 8, Brandic discloses all of the limitations of claim 7. Brandic also discloses the following:
the computing device of Claim 7, wherein the skin damage assessment is based on a subject's profile is taught in the Detailed Description in ¶ 0262, ¶ 0417, ¶ 0419, and in the Summary in ¶ 0029 (teaching on determining the user's skin state (treated as synonymous to a damage assessment) utilizing the user's profile).
As per claim 9, Brandic discloses all of the limitations of claim 8. Brandic also discloses the following:
the computing device of Claim 8, wherein the subject's profile includes one or more of skin type, skin composition, and melanin type and content in skin is taught in the Detailed Description in ¶ 0368-374 (teaching on classifying the user's skin type based on the Fitzpatrick Classification Scale to classify a person's complexion (treated as synonymous to skin type) and tolerance to sunlight (treated as synonymous to melanin type)).
As per claim 10, Brandic discloses all of the limitations of claim 7. Brandic also discloses the following:
the computing device of Claim 7, wherein the pollutant includes particulate matter or volatile organic gases is taught in the Detailed Description in ¶ 0347, ¶ 0387, and¶ 0390 (teaching on determining the user's exposure to a pollen count (treated as synonymous particulate matter in the atmosphere)).
As per claim 11, Brandic discloses all of the limitations of claim 7. Brandic also discloses the following:
the computing device of Claim 7, wherein the computing device is configured to continuously integrate a total amount of exposure for each pollutant impacting the subject's skin, and is taught in the Detailed Description in ¶ 0347, ¶ 0387, and ¶ 0390 (teaching on monitoring skin exposure to a particular pollen count on a continual basis); -AND-
updating the skin damage assessment based on increasing amounts of exposure to the pollutants is taught in the Detailed Description in ¶ 0347, ¶ 0387, ¶ 0390, and ¶ 0393 (teaching on updating the skin state based on the skin cycle monitor that is continually updated).
As per claim 12, Brandic discloses all of the limitations of claim 7. Brandic also discloses the following:
the computing device of Claim 7, wherein the computing device is further configured to determine a pollutant exposure limit based on light interacting with the pollutant or to determine the pollutant exposure limit based on light exposure of the subject or to determine the pollutant exposure limit based on a sum total of exposure amounts of more than one pollutants is taught in the Detailed Description in ¶ 0440 and ¶ 0347 (teaching on determining a pollutant exposure limit (here the pollutant is solar UV ray exposure; solar UV rays are considered synonymous to a pollutant as evidenced by Drakai et al, Air pollution and the skin, 2 Front. Environ. Science 1-6 (May 15, 2014) in the § Introduction on p. 1) based on a sum of total exposure based on light exposure of the user);
Claim 13 is rejected because the Brandic prior art teaches on all elements of the claim:
a system, comprising: a pollutant engine including computational circuitry configured to is taught in the Detailed Description in ¶ 0262-265, ¶ 0216, and ¶ 0226 (teaching on a computer implemented skincare regimen recommendation for a user coupled to a product database based on a skin condition analysis);
determine an exposure amount of a pollutant impacting a subject's skin is taught in the Detailed Description in ¶ 0347, ¶ 0387, and¶ 0390 (teaching on determining the user's exposure to a pollen count (treated as synonymous to a type and amount of a pollutant under the broadest reasonable definition of pollutant as particulate matter in the atmosphere));
determine a damage assessment of the subject's skin based on the type of pollutant and amount of pollutant exposure; and is taught in the Detailed Description in ¶ 0346-348 (teaching on determining the user's skin state (treated as synonymous to a damage assessment) utilizing the user's exposure to a pollen count); -AND-
a recommendation engine including computational circuitry configured to provide at least one skincare product recommendation to the subject, wherein the recommendation is directed to repair or prevent damage to the skin provided in the damage assessment is taught in the Detailed Description in ¶ 0262, ¶ 0417, ¶ 0419, and in the Summary in ¶ 0030 (teaching on providing the user with a skincare regimen recommendation including specific products based on the user's skin state wherein the regimen is intended to repair/improve the user's skin state).
As per claim 14, Brandic discloses all of the limitations of claim 13. Brandic also discloses the following:
the system of Claim 13, wherein the skin damage assessment is based on a subject's profile is taught in the Detailed Description in ¶ 0262, ¶ 0417, ¶ 0419, and in the Summary in ¶ 0029 (teaching on determining the user's skin state (treated as synonymous to a damage assessment) utilizing the user's profile).
As per claim 15, Brandic discloses all of the limitations of claim 14. Brandic also discloses the following:
the system of Claim 14, wherein the subject's profile includes one or more of skin type, skin composition, and melanin type and content in skin is taught in the Detailed Description in ¶ 0368-374 (teaching on classifying the user's skin type based on the Fitzpatrick Classification Scale to classify a person's complexion (treated as synonymous to skin type) and tolerance to sunlight (treated as synonymous to melanin type)).
As per claim 16, Brandic discloses all of the limitations of claim 13. Brandic also discloses the following:
the system of Claim 13, wherein the pollutant includes particulate matter or volatile organic gases is taught in the Detailed Description in ¶ 0347, ¶ 0387, and¶ 0390 (teaching on determining the user's exposure to a pollen count (treated as synonymous particulate matter in the atmosphere)).
As per claim 17, Brandic discloses all of the limitations of claim 13. Brandic also discloses the following:
the system of Claim 13, wherein the pollutant engine is configured to continuously integrate a total amount of exposure for each pollutant impacting the subject's skin, and is taught in the Detailed Description in ¶ 0347, ¶ 0387, and ¶ 0390 (teaching on monitoring skin exposure to a particular pollen count on a continual basis); -AND-
updating the skin damage assessment based on increasing amounts of exposure to the pollutants is taught in the Detailed Description in ¶ 0347, ¶ 0387, ¶ 0390, and ¶ 0393 (teaching on updating the skin state based on the skin cycle monitor that is continually updated).
As per claim 18, Brandic discloses all of the limitations of claim 13. Brandic also discloses the following:
the system of Claim 13, wherein the pollutant engine is further configured to determine a pollutant exposure limit based on light interacting with the pollutant or to determine the pollutant exposure limit based on light exposure of the subject or to determine the pollutant exposure limit based on a sum total of exposure amounts of more than one pollutants is taught in the Detailed Description in ¶ 0440 and ¶ 0347 (teaching on determining a pollutant exposure limit (here the pollutant is solar UV ray exposure; solar UV rays are considered synonymous to a pollutant as evidenced by Drakai et al, Air pollution and the skin, 2 Front. Environ. Science 1-6 (May 15, 2014) in the § Introduction on p. 1) based on a sum of total exposure based on light exposure of the user).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Marinkovich et al. (US Patent Pub No 2012/0321759) teaching on a skin care regimen recommendation system based on pollutant exposure in the Detailed Description in ¶ 0461, ¶ 0501, and ¶ 0504;
Claudia Juliano and Giovanni Antonio Magrini, Cosmetic Functional Ingredients from Botanical Sources for Anti-Pollution Skincare Products, 5(1) Cosmetics 1-18 (Feb. 6, 2018) teaching on skincare product recommendations for anti-pollution properties in the 1. Introduction on p. 1-2 and 4. Cosmetic Strategies for Anti-Pollution Skin Defense on p. 4-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626